Citation Nr: 1313723	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  08-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 10 percent for hypertension.

2.  Entitlement to an extra-schedular rating for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to December 1988.

This case initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted entitlement to service connection for hypertension and assigned a noncompensable rating, effective the December 7, 2007 date of claim.  The Veteran timely appealed the initial rating assigned and the RO increased the rating to 10 percent, also effective December 7, 2007.  The Veteran continued to seek a higher rating.

In May 2010, the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 memorandum decision, the Court vacated the Board's May 2010 decision and remanded the matter back to the Board for further proceedings consistent with the memorandum decision.  In March 2012 and again in September 2012, the claim was remanded to the RO for further development.

After the case was returned to the Board, additional mail from treating personnel at Offutt Air Force Base.  It noted that the Veteran was taking 5 medications for control of his blood pressure and reported a recent blood pressure rating of 128/74.  This is essentially cumulative of data already of record.  To the extent it makes reference to use of CPAP machine for control of the blood pressure that will be for consideration as set out in the remand portion of this document.

For the reasons stated below, the Board has bifurcated the claim to reflect separate consideration of entitlement to a higher rating on a schedular and an extra-schedular basis.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012) (VA is free to dismember a claim and adjudicate it in separate pieces); Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

The issue of entitlement to an extra-schedular rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's diastolic pressure has not been not predominantly 110 or more, and his systolic pressure has not been predominantly 200 or more.  He takes medication for treatment of his hypertension, and the relief provided by medication is specifically contemplated by the applicable schedular rating criteria.


CONCLUSION OF LAW

The criteria for an initial schedular disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2012); Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As noted above, the claim for a higher initial schedular rating for hypertension arises from the Veteran's disagreement with rating assigned in connection with the grant of service connection for this disability/these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded multiple VA examinations.  For the reasons stated below, the examinations are adequate to rate the claim for a higher initial schedular rating for hypertension.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher initial schedular rating for hypertension is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, however, as shown below, the evidence warrants a uniform 10 percent rating.

The Veteran's hypertension is rated pursuant to 38 C.F.R. § 4.104, DC 7101.  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominately 160 or more.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Higher ratings require higher blood pressure readings.  As discussed in more detail below, DC 7101 specifically provides that 10 percent is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

On the February 2008 VA examination, it was noted that the Veteran had a long-standing history of hypertension and had been on hypertension medications since 1989.  Blood pressure readings from the examination were 144 over 80, 131 over 77 and 138 over 81.  The Veteran's blood pressure readings were also documented in private records from through May 2008.  A reading from February 2008 was 153 over 91.  In May 2008, the Veteran's blood pressure was 139 over 79.  Historically, these records reveal that the Veteran's blood pressure since 2005 has consisted of diastolic pressure predominantly under 100 and systolic pressure predominantly under 160.  In January 2007, these records described the Veteran's hypertension as "well-controlled with medication."  On the August 2012 VA examination, the Veteran's blood pressure readings were 178 over 97, 167 over 114, and 199 over 104.

The above evidence reflects that the Veteran's diastolic blood pressure readings have been predominantly under 110 and systolic readings have been predominantly under 200 (even considering the single diastolic reading of 114 on the August 2012 VA examination), and his blood pressure readings have not more nearly approximated these readings warranting a 20 percent rating.  There is thus no basis for a higher rating based on the criteria in the applicable diagnostic code.

The Veteran has argued, however, that the fact that he was taking five different medications for his hypertension, which would otherwise be significantly higher, warranted a higher rating.  In support of this argument, he submitted a June 2008 letter from a physician at Offutt Air Force base indicating that the Veteran had been taking five anti-hypertensive agents to keep his blood pressure regulated, that this combination worked "reasonable well," and that without this medication, his blood pressure could be outside the goal blood pressure she had established for him.  The Board has considered this argument but finds that a higher initial schedular rating is not warranted under this theory pursuant to a case decided during the pendency of the appeal, Jones v. Shinseki, 26 Vet. App. 56 (2012).

In Jones, the appellant sought a higher rating for his irritable bowel syndrome (IBS).  The Board denied the claim in part because medication provided some relief from the symptoms.  The Court vacated the Board's decision, holding that "the Board committed legal error by considering the effects of medication on the appellant's IBS when those effects were not explicitly contemplated by the rating criteria," and that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria") (emphasis added).  Id. at 61, 63.  The Court reasoned that had VA wanted to include the effect of medication as a factor to be considered when rating a particular disability, it would have done so, as it had done in other diagnostic codes.  Id. at 62 (citing 38 C.F.R. § 4.71a, DC 5025 (2012) (10 percent rating for fibromyalgia requires symptoms "[t]hat require continuous medication for control"); 38 C.F.R. § 4.97, DC 6602 (2012) (rating criteria for bronchial asthma)).  Given that VA has included the effect of medication as a factor to be considered when rating hypertension, the reasoning of Jones indicates that the Board is warranted in rejecting the argument for a higher rating in this case based on the theory that the Veteran's hypertension would be higher if not for the multiple medications he is taking for his hypertension.  The Board therefore finds that an initial schedular rating in excess of 10 percent is not warranted for the Veteran's hypertension due to the medications he is taking and the fact that his hypertension would be higher without this medication.

The focus of the Court's memorandum decision and the Board's remands has been on whether symptoms other than high blood pressure warrant consideration of an extra-schedular rating for the Veteran's hypertension.  While as a general matter a claim for a higher rating should be decided as a single issue, given the multiple remands, the fact that the evidence is sufficient to decide the claim on a schedular basis, and the fact that the focus of the Court's decision and Board remands has been on the extra-schedular question, the Board has divided the claim for a higher initial rating for hypertension into two separate, schedular and extra-schedular claims.

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's hypertension have not more nearly approximated the criteria for a 20 percent rating for hypertension at any time during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an initial schedular rating in excess of 10 percent for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
 

ORDER

Entitlement to an initial schedular rating in excess of 10 percent for hypertension is denied.

REMAND

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

As noted by the Court in its October 2011 memorandum decision, the February 2008 VA examiner wrote that the Veteran had symptoms of headaches, orthostatic hypotension with vertigo, nocturia, and fatigue.  The VA examination report also indicated that the Veteran would experience "significant" effects on his occupation because of a lack of stamina.  In its October 2011 memorandum decision, the Court found the Board's statement of reasons or bases for finding that the rating schedule adequately described the disability picture of the Veteran's hypertension to be inadequate.

In its March 2012 remand, the Board instructed that a VA examiner address whether headaches, hypotension with vertigo, nocturia, and fatigue are symptoms of the Veteran's hypertension, and that the examiner should describe the functional effects of the hypertension including its effect on his employment and daily life.  An examination was conducted in August 2012, but in its September 2012 remand, the Board noted that the examiner's answer to this question was ambiguous and address whether the symptoms mentioned above represented symptoms of hypertension.  The Board therefore requested an addendum, and one was provided by the same VA physician who conducted the November 2012 VA examination.

After re-reviewing the claims file, the physician concluded that, based on the level of severity of the Veteran's hypertension, which appeared to be "somewhat severe," it was "at least as likely as not that his headaches, hypotension with vertigo, and lack of stamina are due to the hypertension."  He explained his reasoning, essentially that the severity of the Veteran's hypertension and the fact that many of these symptoms had been associated with hypertension made it likely that disregarding all other medical co-morbidities and also consideration the side effects of medication, all of the symptoms except nocturia were likely related to hypertension.  The physician also found there would be "moderate interference" with employment, as the symptoms would "not render him unemployable completely, but would certainly interfere with any/many types of physical or strenuous activity/employment."  As the physician explained the reasons for his conclusion based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Based on the VA physician's opinion that the hypertension caused symptoms that are not specifically contemplated by the applicable rating criteria and that they would interfere with many types of employment, the Board finds that the first two prongs of the Thun test - the schedular rating criteria do not adequately contemplate the Veteran's disability picture and there is marked interference with employment - have been met.  The claim must therefore be remanded to the RO, via the AMC, for referral to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242, 244 (2008) (noting that the Board may not assign an extra-schedular rating in the first instance, although it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record).  It is also noted that the recently submitted evidence notes that a CPAP machine is used to help control the Veteran's blood pressure.  This is to be considered in the referral.
 
Accordingly, the claim for entitlement to an extra-schedular rating for hypertension is REMANDED for the following action:

1.  The RO/AMC must refer the claim for entitlement to an extra-schedular rating for hypertension referral to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.  In so doing, the RO/AMC should note the specific findings of the VA physician that the hypertension caused symptoms that are not specifically contemplated by the applicable rating criteria (headaches, hypotension with vertigo, and lack of stamina) and that they would interfere with many types of employment.  Consideration of the use of the CPAP machine, as noted should also be addressed.

2.  After the above development has been completed, readjudicate the claim for entitlement to to an extra-schedular rating for hypertension.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


